DETAILED ACTION
Claims 1-9 are pending as submitted on 05/17/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support part”, “shifting part”, and “pressing part” in claims 3, 6 & 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihara et al., JP 08-108479 (machine translation attached).
Mihara teaches a welding device comprising pipe clamps (1) which can support and press thermoplastic pipe ends together, as well as a circular, infrared radiant heating lamp (23/103) which can be positioned in a space between the pipe ends by a shifting part [0022], as well as various upper/lower reflective members (104/124/164/166) which can further redirect infrared energy toward the pipe ends to soften them (throughout, e.g. abstract, [0041 & FIGS. 1-14]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marrucchi, US 5,117,875.
Marrucchi teaches a welding device comprising pipe clamps (1014/1016) which can support and press thermoplastic pipe ends together, as well as a circular, infrared radiant heating lamp (1020) which can be positioned in a space between the pipe ends, as well as various upper/lower reflective members (1020A) which can further redirect infrared energy toward the pipe ends to soften them (throughout, e.g. abstract, [FIGS. 7-9]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasfic et al., 2017/0225388.
Hasfic teaches a welding device comprising pipe clamps (2) which can support and press two thermoplastic pipe ends together, as well as first & second circular, infrared radiant heating lamp faces (3) which can be positioned opposite each of the pipe ends in a space between them, as well as first & second upper/lower cylindrical reflective members (4/5) which can further redirect infrared energy toward the pipe ends to soften them (throughout, e.g. abstract, [0029-0032 & FIGS. 1-3]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasfic et al., 2017/0225388 in view of Domer et al., JP 09-502405.
With regard to claims 4 & 7, the teachings of Hasfic have been detailed above, including known cylindrical reflectors to redirect IR radiation toward pipe ends, and while this reference does not teach that its two IR lamp surfaces comprise annular shapes (all annular shapes also have circular cross sections), this was a well-known choice for heating annular pipe ends, as taught for example by Domer, which teaches that one may use either one or two annular lamps to match the shape of each pipe end [Pages 6-8 of Applicants’ translation].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Domer with those of Hasfic, in order to yield a welding device having a known alternative type of heater with predictable success.
With regard to claim 3 (and 6 & 9), as noted above, Hasfic teaches support & pressing clamps, and while this reference does not teach whether the heating device is broadly adjustable between working/standby positions by a “shifting part”, such a part is believed to be understood, in order to create space to translate the two pipe supports toward one another for joining [0029].  Further, providing such a heater or other part with general adjustability if desired (e.g. as in Mihara or the like) would generally have been considered obvious for one of ordinary skill in this art; see MPEP 2144.04(V)D.  This shifting of the heater out of the weld joint was also taught by Domer [Page 7], and if not already inherent it would at least have been obvious to incorporate such a feature for the easy adjustability benefit.

Claims 2, 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasfic et al., 2017/0225388 in view of Domer et al., JP 09-502405 and further in view of Marrucchi, US 5,117,875 and Yang et al., US 2018/0263362.
The teachings of Hasfic & Domer have been detailed above, and while these references don’t expressly teach that their IR lamps comprise round circumferential surfaces between front/back ends (i.e. tubular, ring-shaped heat lamps), this was another well-known type of radiant heater, as shown for example by Marrucchi, which teaches a welding device comprising pipe clamps (1014/1016) which can support and press thermoplastic pipe ends together, as well as a tubular/annular infrared radiant heating lamp (1020) which can be positioned in a space between the pipe ends, as well as various upper/lower reflective members (1020A) which can further redirect infrared energy toward the pipe ends to soften them (throughout, e.g. abstract, [FIGS. 7-9]).  It would have been obvious to combine the teachings of Marrucchi with those of Hasfic & Domer, in order to provide a pipe welder utilizing known alternate types of radiant heaters with predictable success.
While Hasfic, Domer & Marrucchi do not expressly teach that the rear half of each radiant heat lamp is coated with a reflective film (Hasfic & Marrucchi do generally teach reflective films for the heaters, as noted previously), this too was a conventional design for such ring lamps, as shown for example by Yang, which teaches that one may include a reflective material backing along the rear of an annular light pipe in order to achieve high reflectivity of radiation in a desired direction [0175 & FIG. 1].  It would have been obvious for one of ordinary skill, using well-known annular heat lamps in the reflective pipe heater design of Hasfic, to predictably increase this directional radiation of the lamp by using a conventional reflective backing on the lamp tube.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746